Citation Nr: 1030960	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-25 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to February 
1970.  His decorations and medals include the Combat Infantry 
Badge and the Purple Heart Medal.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina.  Although the Veteran has also perfected an appeal with 
respect to the issue of entitlement to a total rating based on 
unemployability due to service-connected disabilities, that issue 
has been rendered moot by the Board's decision herein granting a 
100 percent schedular rating for the Veteran's PTSD.  


FINDING OF FACT

The social and occupational impairment resulting from the 
Veteran's PTSD more nearly approximates total than deficiencies 
in most areas.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during active service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2009).  

A 50 percent evaluation is warranted for PTSD if there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Codes 9411.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

A 100 percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Codes 9411.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to this 
disability.  

The Veteran was granted service connection with a 50 percent 
rating for PTSD, effective February 24, 2005.  The record 
reflects that he retired in 2002 and has only worked part-time in 
a convenience store during the initial rating period.  He has 
been divorced twice and is currently living with his father.  He 
stays to himself but sees his best friend from high school about 
once every two weeks.  At his most recent VA examination in June 
2008, he had poor grooming and personal hygiene.  Following the 
review of the record and the examination of the Veteran, the 
examiner concluded that it is unlikely that the Veteran would be 
able to maintain full time employment with his PTSD symptoms.  
This opinion is supported by other evidence in the record, to 
include the Veteran's statements.

While the record reflects that the Veteran's PTSD symptoms have 
not resulted in total social and occupational impairment, the 
Board is satisfied that throughout the initial rating period, the 
social and occupational impairment from the Veteran's PTSD has 
more nearly approximated total than deficiencies in most areas.  
Accordingly, a 100 percent rating is warranted throughout the 
initial rating period.


ORDER

Entitlement to a 100 percent rating for PTSD is granted 
throughout the initial rating period, subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


